

[ex1041.jpg]
1636 N. Hampton Rd., Suite 270
DeSoto, TX 75115-8621
972-298-3800-voice
972-298-3802-fax

 
SEPARATION AND RELEASE AGREEMENT
 
SEPARATION AND RELEASE AGREEMENT, dated November 19, 2007, by and between
Etelcharge, Inc., a Nevada corporation (the “Company”), and Carl Sherman and
Michelle Sherman (together, the “Shermans”, “you” or “your”).
 
WHEREAS, Carl Sherman was the Chairman and Chief Executive Officer of the
Company until July 31, 2007, the date Mr. Sherman’s resignation became
effective;
 
WHEREAS, Michelle Sherman was the Secretary and a Director of the Company until
September 21, 2007, the date Ms. Sherman resigned;
 
WHEREAS, in light of the Shermans having resigned from their respective
positions with the Company, the Company and the Shermans wish to memorialize
certain agreements they have reached regarding the Shermans’ activities while
employed by the Company and their separation from the Company.
 
NOW THEREFORE, in consideration of the sum of $25,000 contemporaneously remitted
by the Company to the Shermans and for other good and valuable consideration
described herein, the Company and the Shermans (collectively referred to as the
“Parties”) hereby agree as follows:
 
 
-1-

--------------------------------------------------------------------------------

 


 
I.            CONSIDERATION
 
1.1            The Company has compensated you at your current rate of pay
through your termination dates as set forth above (the “Termination
Dates”).  Except as required by law, your entitlement to, participation in, and
accrual of, Company benefits ended as of your Termination Dates.  Your rights
and obligations under COBRA and any 401K plan, to the extent applicable, will be
explained under separate cover.
 
1.2            You acknowledge and agree that you have received all compensation
that you have earned through the date of this Agreement, including any unused
accrued vacation benefits, except as otherwise provided in this Agreement.
 
1.3            In exchange for the covenants undertaken and releases given by
you in this Agreement, and provided that you sign, return and do not revoke this
Agreement within eight (8) days after the date it is signed by you and received
by the Company (the "Effective Date"), the Company will pay you, in addition to
the compensation set forth in Section 1.1 herein, the sum of $25,000, less
required taxes and withholding (collectively, the "Severance Payment"). The
Severance Payment will be paid in one lump sign following the Effective Date.
The Severance Payment is in addition to any compensation or other amounts owed
to you up to and including the Termination Date.
 
1.4            You acknowledge and agree that (i) the Company is not obligated
to provide the Severance Payment and other additional consideration to you under
its normal polices and procedures, (ii) no other monetary payments shall be made
to you in exchange for entering into this Agreement, and (iii) the Severance
Payment and other additional consideration is being made in full and final
settlement of any and all matters of any kind or nature that were alleged by, or
could have been alleged by, you against the Company or any of the Releasees (as
defined in Paragraph 2.3 below).
 
II.            SHERMAN OBLIGATIONS
 
2.1            Sherman Representations. The Shermans represent, warrant,
covenant and agree with the Company, jointly and severally, as follows:
 
2.1.1                       They, and each of them, hereby waive and forgive
whatever right they have or may have to any obligation or debt that the Company
may have to either of them, including any advances, notes or any evidence of
indebtedness of any kind.
 
2.1.2                       There are no obligations owing to them individually
or in their status as past or present officers, directors or employees of the
Company, except as set forth in this Agreement.
 
-2-

--------------------------------------------------------------------------------

 
 
2.1.3                       The public filings (the “Filings”) of the Company
are true and correct in all material respects, have been prepared in accordance
with the forms prescribed and do not omit to state a material fact in light of
the circumstances in which such statements are made. There are no matters that
are required to be disclosed therein that have not been disclosed nor have there
been any actions taken or omitted to be taken by either of the Shermans that
would violate or would have violated their fiduciary obligations to the Company
as officers, directors, or controlling stockholders.
 
2.1.4                       They have caused to be reflected and/or recorded on
the books and accounts of the Company all transactions to form a fair, complete
and accurate representation of the financial position of the Company from the
inception of the Company to date, and all such transactions are bona fide and
have been on an arms length basis.
 
2.1.5                       They and each of them have no claim to any of the
intellectual property of the Company nor are there any inventions, concepts or
ideas conceived (whether committed to writing or otherwise) (collectively,
“Inventions”), directly or indirectly from the beginning of time to the date
hereof by the Shermans or entities in which they have a direct or indirect
involvement (by way of stockholdings, officers, directors, employees,
independent contractors or otherwise) that could in any way be deemed to
constitute any claim by either of them or by any other person that challenges in
any way the past, present or contemplated intellectual property of the Company.
Should there be any matter that would constitute an Invention, the Shermans
hereby quitclaim and assign any such property right to the Company and will
execute and deliver to the Company any and all documents and filings relating to
such Invention and will cooperate with the Company in taking such steps that
will reaffirm the Company’s rights to the intellectual property of the Company.
 
2.1.6                       They know of no claim, whether asserted or not,
against the Company, its directors, officers, stockholders or agents except as
disclosed in Schedule A hereto (an “Undisclosed Claim”) and hereby agree to
indemnify and hold harmless the Company, its officers, directors and agents from
any liability, claims, demand or otherwise (including attorney’s fees and
cost  in defending or investigating any such matter) that may result  from, any
such Undisclosed Claim or the breach of any of the representations and
warranties set forth herein. Should there be a claim  by the Company with
respect to the subject matter of this Agreement, the Company shall have the
right to take whatever steps it requires to seek recovery from the Shermans,
whether by way of seeking an injunction, offsetting any obligation, or realizing
against a property right of the Shermans or otherwise.
 
2.1.7                       For avoidance of doubt, the Shermans hereby reaffirm
their resignations as officers and directors of the Company effective the dates
set forth above and affirm that except as specifically set forth in this
Agreement, there is no obligation, direct or indirect, that the Company has to
them or to any party in any way connected, associated or controlled by either of
them within the meaning of Rule 405 of the Rules and Regulations adopted under
the Securities Act of 1933, as amended, of the Securities and Exchange
Commission.
 
2.1.8                       The Shermans recognize that because of their
historical relationship with the Company until their respective resignations,
and due to their continued involvement as stockholders, the restrictive covenant
set forth herein is a critical part of this Agreement and any violations thereof
shall render any agreement or release by the Company hereunder null and void and
shall not preclude the Company from seeking injunctive relief without the
necessity of posting a bond associated therewith.
 
2.2            The Shermans represent that they fully understand their right to
review all aspects of this Agreement with an attorney of their choice, that they
have had the opportunity to consult with an attorney of their choice, that they
have carefully read and fully understand all the provisions of this Agreement
and that they are freely, knowingly and voluntarily entering into this
Agreement.
 
-3-

--------------------------------------------------------------------------------

 
 
2.3            Sherman Release and Waiver
 
2.3.1                       For and in exchange for the payments to be made by
the Company to you pursuant to this Agreement, and for other good and valuable
consideration, you, Carl Sherman, on behalf of himself and his heirs, assigns,
executors and representatives, hereby fully and forever, releases and discharges
the Company (including all predecessors and successors, subsidiaries,
affiliates, assigns, officers, directors, trustees, employees, agents and
attorneys, past and present) (“Company Personnel”) in respect of, from any and
all claims, demands, liens, agreements, contracts, covenants, actions, suits,
causes of action, obligations, controversies, debts, costs, expenses, damages,
judgments, orders and liabilities, of whatever kind or nature, direct or
indirect, in law, equity or otherwise, whether known or unknown (collectively,
“Claims”), arising through the date of this Agreement, out of Carl Sherman’s
relationship with the Company or the termination thereof, including, but not
limited to, and Claims with respect to (i) any debts, payments due, stock
transfers or certificates, options, intellectual property, (including, without
limitation, intellectual property consisting of business practices, business
processes, and trade secrets) and (ii) wages, bonuses, commissions, penalties,
deferred compensation, vacation pay, separation benefits, defamation, libel,
slander, negligence, breach of covenant of good faith and fair dealing, personal
injury, emotional distress, breach of contract, breach of confidentiality,
invasion of privacy, negligence, improper discharge (based on contract, common
law, or statute, including any federal, state or local statute or ordinance
prohibiting discrimination or retaliation in employment), alleged violation of
the United States Constitution, the Constitution of the State of New Jersey, the
Civil Rights Act of 1964, including Title VII, the Civil Rights Act of 1991, the
Age Discrimination in Employment Act of 1967, the Americans with Disabilities
Act of 1990, the Fair Labor Standards Act, the Employee Retirement Income
Security Act of 1974, the Worker Adjustment and Retraining Notification Act, the
Older Workers Benefit Protection Act, the Equal Pay Act of 1963, the Family
Medical Leave Act, the Rehabilitation Act of 1973, or any other federal, state
(including, but not limited to Texas) or local statutes concerning employment,
labor, and/or human rights or discrimination laws, and any claim for
discrimination or retaliation based on sex, race, color, creed, religion, age,
national origin, marital status, sexual orientation, disability, or perceived
disability, medical condition, status with regard to public assistance, sexual
harassment, or any other protected class status, but excludes claims arising
after the date hereof out of any breach of this Agreement.
 
2.3.2                       For and in exchange for the payments to be made by
the Company to you pursuant to this Agreement, and for other good and valuable
consideration, you, Michelle Sherman, on behalf of herself and her heirs,
assigns, executors and representatives, hereby fully and forever, releases and
discharges the Company and Company Personnel in respect of, from any and all
claims, demands, liens, agreements, contracts, covenants, actions, suits, causes
of action, obligations, controversies, debts, costs, expenses, damages,
judgments, orders and liabilities, of whatever kind or nature, direct or
indirect, in law, equity or otherwise, whether known or unknown, arising through
the date of this Agreement, out of Michelle Sherman’s relationship with the
Company or the termination thereof, including, but not limited to, (i) any
debts, payments due, stock transfers or certificates, options, intellectual
property, (including, without limitation, intellectual property consisting of
business practices, business processes, and trade secrets) and (ii) any claims
Ms. Sherman may have for wages, bonuses, commissions, penalties, deferred
compensation, vacation pay, separation benefits, defamation, libel, slander,
negligence, breach of covenant of good faith and fair dealing, personal injury,
emotional distress, breach of contract, breach of confidentiality, invasion of
privacy, negligence, improper discharge (based on contract, common law, or
statute, including any federal, state or local statute or ordinance prohibiting
discrimination or retaliation in employment), alleged violation of the United
States Constitution, the Constitution of the State of New Jersey, the Civil
Rights Act of 1964, including Title VII, the Civil Rights Act of 1991, the Age
Discrimination in Employment Act of 1967, the Americans with Disabilities Act of
1990, the Employee Retirement Income Security Act of 1974, the Worker Adjustment
and Retraining Notification Act, the Older Workers Benefit Protection Act, the
Equal Pay Act of 1963, the Family Medical Leave Act, the Rehabilitation Act of
1973, or any other federal, state (including, but not limited to Texas) or local
statutes concerning employment, labor, and/or human rights or discrimination
laws, and any claim for discrimination or retaliation based on sex, race, color,
creed, religion, age, national origin, marital status, sexual orientation,
disability, or perceived disability, medical condition, status with regard to
public assistance, sexual harassment, or any other protected class status, but
excludes claims arising after the date hereof out of any breach of this
Agreement.
 
 
-4-

--------------------------------------------------------------------------------

 
2.3.3                       Without limiting the foregoing release in any way,
the Shermans acknowledge and agree that this Agreement includes a waiver and
release of all claims which they have or may have under the Age Discrimination
in Employment Act of 1967, as amended, 29 U.S.C. Section 621, et seq.
("ADEA").  The following terms and conditions apply to and are part of the
waiver and release of ADEA claims under this Agreement:
 
(a)            You are hereby advised to consult with an attorney before signing
this Agreement.
 
(b)            The Company will keep its offer to sign the Agreement open for
twenty-one (21) days from the date you were presented with this Agreement.
However, the Company is prepared to sign the Agreement and make it effective at
any time before then. The parties agree that any counteroffer(s) or negotiations
that occur subsequent to the date you were presented with this Agreement,
whether material or immaterial, will not re-start the running of such twenty-one
(21) day period.
 
(c)            You have the right to revoke the waiver and release of claims
under the ADEA set forth in this Agreement within seven (7) days after signing
this Agreement, and the Agreement will not be effective until seven (7) days
after the Agreement signed by you has been returned to the Company. To be
effective, your rescission must be in writing and delivered and received within
such seven (7) day period to the Director of Human Resources of the Company at
the address listed on the signature page to this Agreement.
 
(d)            The waiver and release of claims under the ADEA contained in this
Agreement do not cover rights or claims under the ADEA that may arise after the
date on which you sign this Agreement.
 
(e)            You understand that by signing this Agreement you are giving up
any right which you may have to sue or otherwise prosecute any Claim against any
Releasee.
 
(f)            You hereby acknowledge and agree that you are knowingly and
voluntarily waiving and releasing your rights and Claims in exchange for
consideration (something of value) in addition to anything of value to which you
are already entitled.
 
(g)            You are not being forced or pressured in any manner whatsoever to
sign this Agreement.
 
2.3.4                       Nothing in this Agreement prevents you from filing a
charge with or participating in an investigation or proceeding conducted by any
governmental agency, including without limitation, the Equal Employment
Opportunity Commission or state or local human rights agencies, to the extent
required or permitted by law. Notwithstanding the foregoing, you acknowledge and
agree, as a condition for receiving the Consideration and other benefits
contained in this Agreement, that you are waiving any and all entitlement to
monetary damages, equitable relief and reinstatement with respect to: (1) any
claims released and waived as part of this Agreement; or (2) any charge, action,
complaint or lawsuit filed by you or by anyone else on your behalf.
 
 
-5-

--------------------------------------------------------------------------------

 
2.3.5                       Carl Sherman expressly represents that he has not
filed a lawsuit or initiated any other administrative proceedings against the
Company and that he has not assigned any claim against the Company to any other
person or entity. Carl Sherman further promises not to initiate a lawsuit or
bring any other claim against the Company, its successors and assigns, or any
Company Personnel arising out of or in any way related to his employment by the
Company, his activities on behalf of the Company (including, without limitation,
the provision of loans to the Company), or the termination of his employment by
the Company.
 
2.3.6                       Michelle Sherman expressly represents that she has
not filed a lawsuit or initiated any other administrative proceedings against
the Company and that she has not assigned any claim against the Company to any
other person or entity. Michele Sherman further promises not to initiate a
lawsuit or bring any other claim against the Company, its successors and
assigns, or any Company Personnel arising out of or in any way related to her
employment by the Company, her activities on behalf of the Company, or the
termination of her employment by the Company.
 
2.4            Sherman Non Competition/Non Solicitation
 
2.4.1                       Carl Sherman hereby agrees for a period of 5 years
(60 months) from the date of the signing of this Agreement (the “Restrictive
Period”), he will not, directly or indirectly (i) market or sell products or
perform services which are the same or similar to such as are offered or
conducted by the online payments business unit of the Company, to any customer
or client of the Company; or (ii) engage in, manage, operate, be connected with
or acquire any interest in, as an advisor, agent, owner, partner, co-venturer,
principal, director, shareholder, lender, employee or otherwise, in any company
that markets or sells products or performs services which are the same or
similar to such as are offered or conducted by the online payments business unit
of the Company, provided however, that Carl Sherman may continue to engage in
the business of the reselling of Credit Card Merchant Services, including, but
not limited to, the Government-to-People segment of the merchant services
business.  The geographic scope of this provision is the United States.
 
2.4.2                       Carl Sherman understands that his work as an
employee of the Company created a relationship of trust and confidence between
him and the Company. During the Restrictive Period, Carl Sherman agrees that he
will not request or otherwise attempt to induce or influence, directly or
indirectly, any present customer, distributor or supplier, or other persons
sharing a business relationship with the Company to cancel, to limit or postpone
their business with the Company, or otherwise take action which might be to the
material disadvantage of the Company. During the Restrictive Period, he will not
hire or solicit for employment, directly or indirectly, or induce or actively
attempt to influence, any employee, agent, officer, director, contractor,
consultant or other business associate of the Company to terminate his or her
employment or discontinue such person's consultant, contractor or other business
association with the Company. The geographic scope of this provision is the
United States.
 
2.4.3                       Michelle Sherman hereby agrees that during the
Restrictive Period she will not, directly or indirectly (i) market or sell
products or perform services such as are offered or conducted by the online
payments business unit of the Company, to any customer or client of the Company;
or (ii) engage in, manage, operate, be connected with or acquire any interest
in, as an advisor, agent, owner, partner, co-venturer, principal, director,
shareholder, lender, employee or otherwise, in any company that markets or sells
products or performs services such as are offered or conducted by the online
payments business unit of the Company, providedhowever, that Michelle Sherman
may continue to engage in the business of the reselling of Credit Card Merchant
Services, including, but not limited to, the Government-to-People segment of the
merchant services business.  The geographic scope of this provision is the
United States.
 
 
-6-

--------------------------------------------------------------------------------

 
2.4.4                       Michelle Sherman understands that her work as an
employee of the Company created a relationship of trust and confidence between
her and the Company. During the Restrictive Period, Michelle Sherman agrees that
she will not request or otherwise attempt to induce or influence, directly or
indirectly, any present customer, distributor or supplier, or other persons
sharing a business relationship with the Company to cancel, to limit or postpone
their business with the Company, or otherwise take action which might be to the
material disadvantage of the Company. During the Restrictive Period, she will
not hire or solicit for employment, directly or indirectly, or induce or
actively attempt to influence, any employee, agent, officer, director,
contractor, consultant or other business associate of the Company to terminate
his or her employment or discontinue such person's consultant, contractor or
other business association with the Company. The geographic scope of this
provision is the United States.
 
2.4.5                       The Parties hereto agree that, due to the nature of
the Company's business, and that of its affiliates and subsidiaries, the
duration and geographic scope of the non-competition and non-solicitation
provisions set forth above in Sections 4.1, 4.2, 4.3 and 4.4 are reasonable. In
the event that any court determines that the duration or the geographic scope,
or both, are unreasonable and that either of such provisions are to that extent
unenforceable, the parties hereto agree that such provision shall remain in full
force and effect for the greatest time period and in the greatest area that
would not render it unenforceable. The parties intend that the non-competition
and non-solicitation provisions in Sections 4.1, 4.2, 4.3 and 4.4 herein shall
be deemed to be a series of separate covenants. The Parties also agree that
damages are an inadequate remedy for any breach of such provisions and that the
Company, its affiliates and subsidiaries, shall, whether or not they are
pursuing any potential remedies at law, be entitled to equitable relief in the
form of preliminary and permanent injunctions without bond or other security
upon any actual or threatened breach of either of these provisions. The
covenants contained in the non-competition and non-solicitation provisions set
forth above are deemed to be material and the Company is entering into this
Agreement relying on such covenants.
 
2.5            Sherman Assumption of Obligations/Indemnification
 
2.5.1                       Michelle Sherman and Carl Sherman hereby agree to be
solely and unconditionally liable for, and to indemnify and hold harmless the
Company against, any obligations that either Michelle Sherman or Carl Sherman
may individually or jointly have incurred on behalf of or in the name of the
Company, including, but not limited to, obligations arising under any contracts,
loans, commitments or promises to employees, prospective investors, or others,
or other agreements, whether verbal or written, which have not been fully and
completely disclosed in writing to the Company on or prior to September 21, 2007
(the “Undisclosed Sherman Obligations”).
 
2.5.2                       Carl Sherman and Michelle Sherman agree that their
liability for the Undisclosed Sherman Obligations shall be joint and several and
shall be without recourse to any third party. The Shermans further agree that
any amounts due to the Company in respect of the indemnity contained in this
Section 2.5 shall be paid, at the election of the Company, in either (i) cash,
(ii) shares of Company stock, or (iii) a combination of cash and shares of
Company stock.
 
III.            COMPANY OBLIGATIONS
 
3.1            Company Agreement Not to Sue
 
Except to enforce an indemnity or other right the Company may have under this
Agreement, the Company hereby agrees not to initiate any lawsuit or bring any
other claim against Carl Sherman or Michelle Sherman based on or arising out of
any unauthorized actions taken, or required actions not taken, by Carl Sherman
or Michelle Sherman while they were employed by the Company to the extent such
actions taken or not taken have been fully disclosed in writing by the Shermans
to the Company prior to the date of this Agreement.
 
 
-7-

--------------------------------------------------------------------------------

 
3.2            Company Cooperation
 
The Company agrees that it will, for a period of five years from the date of
this Agreement, provide information and documentation to Carl Sherman and/or
Michelle Sherman and their respective counsel, at the sole cost and expense of
the Shermans, with respect to litigation or governmental proceedings which
relate to matters with which Carl Sherman and/or Michelle Sherman were involved
in their capacity as an officer or director of the Company, provided that such
information or documentation will not be provided to the extent (i) such
provision could result in a waiver of attorney-client privilege, (ii) such
provision would be contrary to law, or (iii) the Company’s interest is adverse
to the Shermans.
 
IV.            MISCELLANEOUS
 
4.1            Arbitration
 
In consideration of the mutual promises set forth herein, the Shermans and the
Company agree, for themselves and the Company and for their representatives,
successors, and assigns and the representatives, successors, and assigns of the
Company, any controversy or claim arising out of or relating to this Agreement,
its enforcement or interpretation, or because of an alleged breach, default, or
misrepresentation in connection with any of its provisions, or arising out of or
relating to the subject matter of this Agreement, shall be settled by final and
binding arbitration in Reno, Nevada (or such other place in Nevada as may be
agreed to by the parties) before a single arbitrator, selected in accordance
with the National Rules for the Resolution of Employment Disputes of the
American Arbitration Association ("AAA"), in accordance with the procedures
required under Nevada law; provided, however, that the Company may seek
injunctive relief in order to prevent irreparable harm or preserve the status
quo.  This arbitration clause, and its enforcement, shall be governed by the
laws of the State of Nevada.  Any award pursuant to said arbitration shall be
accompanied by a written opinion of the arbitrator setting forth the reason for
the award, including findings of fact and conclusions of law.  The award
rendered by the arbitrator shall be conclusive and binding upon the parties
hereto, and judgment upon the award may be entered, and enforcement may be
sought in, any court of competent jurisdiction.  A court shall vacate, modify or
correct any award: (A) where the arbitrator’s findings of fact are not supported
by substantial evidence, (B) where the arbitrator’s conclusions of law are
erroneous; (C) in accordance with Nevada law governing arbitration; or (D) where
the arbitrators knew of a governing legal principle yet refused to apply it or
ignored it altogether.  Each party shall pay its own expenses of arbitration and
the expenses of the arbitrator (including compensation).
 
YOU UNDERSTAND THAT, ABSENT THIS AGREEMENT, YOU AND THE COMPANY WOULD HAVE THE
RIGHT TO SUE EACH OTHER IN COURT, AND THE RIGHT TO A JURY TRIAL, BUT, BY THIS
AGREEMENT, BOTH PARTIES GIVE UP THAT RIGHT.
 
4.2            Authority, Reliance, Liens.
 
Carl Sherman and Michelle Sherman represent and warrant that (i) each has the
capacity to act on his or her own behalf and on behalf of all who might claim
through them to bind them to the terms and conditions of this Agreement (ii)
neither Carl Sherman nor Michelle Sherman has relied upon any representations or
statements made by the Company which are not specifically set forth in this
Agreement, and (iii) there are no liens or claims of lien or assignments in law
or equity or otherwise of or against any of the claims or causes of action
released pursuant hereto.
 
 
-8-

--------------------------------------------------------------------------------

 
4.3            Voluntary Execution.
 
This Agreement is executed voluntarily and without any duress or undue influence
on the part or behalf of the Parties hereto, with the full intent of releasing
all claims.  The Parties acknowledge that: (i) they have read this Agreement,
(ii) they have been represented in the preparation, negotiation, and execution
of this Agreement by legal counsel of their own choice or that they have
voluntarily declined to seek such counsel, (iii) they understand the terms and
consequences of this Agreement and of the releases therein contained, and (iv)
they are fully aware of the legal and binding effect of this Agreement.
 
4.4            Counsel.
 
Each of Carl Sherman and Michelle Sherman acknowledges that the Company has
specifically advised each of them to seek counsel regarding the legal, tax and
other consequences of the matters provided in this Agreement.  In the event that
either or both Mr. and Mrs. Sherman elects not to consult with an attorney or
other counsel regarding his or her rights and obligations under this Agreement
and the legal effect hereof, each of Carl Sherman and Michelle Sherman hereby
waives all rights to such consultation.  Such waiver is and shall be irrevocable
and unequivocal, without any conditions or reservations of any kind.
 
4.5            Severability.
 
The parties understand and agree that in the event any provision of this
Agreement is deemed to be invalid or unenforceable by any court or
administrative agency of competent jurisdiction, the provision shall be deemed
to be restricted in scope or otherwise modified to the extent necessary to
render the same valid and enforceable or, in the event that any provision of
this Agreement cannot be modified or restricted so as to be valid and
enforceable, then the same shall be deemed excised from this Agreement if
circumstances so require, and this Agreement shall be construed and enforced as
if such provision had originally been incorporated therein as so restricted or
modified, or as if such provision had not originally been contained therein, as
the case may be.
 
4.6            Entire Agreement; Amendment.
 
This Agreement and the attached Schedule A represent the entire agreement and
understanding between the Company and the Shermans concerning the separation of
each of  Carl Sherman and Michelle Sherman from the Company, and supersedes and
replaces any and all prior agreements and understandings concerning either of
Carl Sherman’s or Michelle Sherman’s  relationship with the Company and the
Sherman’s compensation by the Company, and any prior employment agreement
previously entered into by the Company and either Carl Sherman or Michelle
Sherman.  This Agreement may only be amended by a written instrument signed by
Carl Sherman and Michelle Sherman and a duly authorized officer of the Company.
 
 
-9-

--------------------------------------------------------------------------------

 
4.7            Specific Enforcement.
 
Carl Sherman and Michelle Sherman both acknowledge and agree that the Company
will suffer irreparable harm as a consequence of any breach or threatened breach
by either of them of any of the provisions of the Agreement and each of Carl
Sherman and Michelle Sherman hereby consents to the Company seeking and being
awarded such injunctive and other equitable relief as may be appropriate in the
circumstances to prevent or restrain any such breach or threatened breach. In
addition, if either of Carl Sherman or Michelle Sherman breaches any term of
this Agreement, the Company may commence legal action and pursue any available
legal and equitable remedies, including but not limited to suspending and
recovering any and all payments and benefits made or to be made under this
Agreement.
 
4.8            Governing Law.
 
This Agreement shall in all respects be exclusively interpreted and governed by
the laws of the State of Nevada (without regard to conflicts laws principles).
 
4.9            Costs.
 
The Parties shall each bear their own costs, attorneys’ fees and other fees
incurred in connection with this Agreement.
 
4.10            Successors.
 
This Agreement shall extend and inure to the benefit of, and shall be binding
upon, Carl Sherman, Michelle Sherman, the Company, and each of their respective
permitted successors and assigns.
 
4.11            Further Assurances.
 
At the request of any Party, the other Party shall execute and deliver such
further documents, and take such other action, as may be necessary or
appropriate to give full effect to the transactions contemplated by this
Agreement.
 
4.12            Counterparts.
 
This Agreement may be executed in one or more counterparts, and each counterpart
shall have the same force and effect as an original and shall constitute an
effective, binding agreement on the part of each of the undersigned.
 
 
-10-

--------------------------------------------------------------------------------

 
IN WITNESS WHEREOF, the Parties have executed this Agreement on the date first
written above.
 



  ETELCHARGE, INC.          
 
By:
/s/  Rob Howe       Rob Howe       Title:  Chairman & CEO          

 



           
By:
/s/ Carl Sherman       Carl Sherman                  





           
By:
/s/ Michelle Sherman       Michelle Sherman                  


 
-11-

--------------------------------------------------------------------------------

 